UNITED STATES DISTRICT COURT
EASTERN DISTRICT OF NEW YORK
--------------------------------X
THOMAS PIENKOS,                                              STIPULATION AND ORDER
                                                             REGARDING ATTORNEY'S FEES
                              Plaintiff,
                                                             Civil Action No. CV-18-2053
               -against-                                                                 FILED
                                                             (Azrack, J.)                CLERK
Commissioner of Social Security,
                                                                               7/30/2019 3:31 pm
                              Defendant.                                         U.S. DISTRICT COURT
--------------------------------X                                           EASTERN DISTRICT OF NEW YORK
                                                                                 LONG ISLAND OFFICE

       IT IS HEREBY STIPULATED AND AGREED by and between counsel for the Plaintiff,

THOMAS PIENKOS, and counsel for the Defendant, the COMMISSIONER OF SOCIAL

SECURITY ("Commissioner"), that (1) plaintiff's motion for attorney's fees under the Equal

Access to Justice Act (EAJA), 28 U.S.         § 2412 (ECF No. 20), is hereby withdrawn; and

(2) that Plaintiff is awarded $7,182.34 (Seven Thousand One Hundred Eighty Two Dollars and

Thirty Four Cents) for attorney's fees and expenses and $421.00 (Four Hundred Dollars and No

Cents) in comi costs in full satisfaction of any and all claims under the EAJA.        It is fmiher

agreed that payment of fees will be made directly to Plaintiff's attorney if Plaintiff has agreed to

transfer his rights to EAJA
fees to his attorney, provided that Plaintiff owes no debt that is subject to offset under the Treasury

Offset Program.

Dated: Shoreham, New York
       July 26, 2019


                                                          /s/ Christopher J. Bowes
                                                       CHRISTOPHER J. BOWES, ESQ.
                                                       Attorney for Plaintiff
                                                       54 Cobblestone Drive
                                                       Shoreham, New York 11786
                                                       (631) 929-1700
                                                       cjbowes@gmail.com


Dated: Brooklyn, New York
       July 26, 2019

                                                       RICHARD P. DONOGHUE
                                                       United States Attorney
                                                       Eastern District of New York
                                                       Attorney for Defendant
                                                       271 Cadman Plaza East, 7th Floor
                                                       Brooklyn, New York 11201


                                               By:       /s/ Peter W. Jewett
                                                       PETER W. JEWETT
                                                       Special Assistant United States Attorney
                                                       (718) 254-6085
                                                       (212) 264-2436
                                                       peter.jewett@ssa.gov

SO ORDERED:


          /s/ (JMA)

HONORABLE JOAN M. AZRACK                             Dated: July 30, 2019
UNITED STATES DISTRICT JUDGE                                Central Islip, New York
